Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 20, 2022

                                     No. 04-22-00435-CR

                                       Eric WILLRICH,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR11728A
                          Honorable Frank J. Castro, Judge Presiding


                                        ORDER
        Appellant’s brief was due on August 31, 2022. The trial court appointed counsel to
represent appellant before us on September 15, 2022. On October 17, 2022, appellant’s counsel
filed a motion requesting a seventy-six-day extension of time to file appellant’s brief. After
consideration, we GRANT the motion and ORDER appellant to file his brief by November 15,
2022. Further requests for extension of time will be disfavored absent extenuating circumstances.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2022.



                                                    _________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court